The slip opinion is the first version of an opinion released by the Chief Clerk of the Supreme Court.
     Once an opinion is selected for publication by the Court, it is assigned a vendor-neutral citation by
     the Chief Clerk for compliance with Rule 23-112 NMRA, authenticated and formally published.
     The slip opinion may contain deviations from the formal authenticated opinion.

 1          IN THE SUPREME COURT OF THE STATE OF NEW MEXICO

 2   Opinion Number:

 3   Filing Date: June 2, 2022

 4   NO. S-1-SC-38977

 5   STATE OF NEW MEXICO, ex rel.,
 6   HON. NANCY J. FRANCHINI,
 7   HON. ROBERT DAVID PEDERSON,
 8   HON. BRYAN BIEDSCHEID,
 9   HON. RICHARD JACQUEZ,
10   As New Mexico State District Court Judges
11   And Citizens of New Mexico,
12   THE DISTRICT METROPOLITAN COURT
13   JUDGES’ ASSOCIATION, INC.,
14   HON. LINDA ROGERS,
15   HON. ROSEMARY COSGROVE-AGUILAR,
16   As Metropolitan Court Judges and
17   Citizens of the State of New Mexico,

18          Petitioners,

19   v.

20   MAGGIE TOULOUSE OLIVER,
21   Secretary of State for the
22   State of New Mexico,

23          Respondent.

24   ORIGINAL PROCEEDING

25   The Vargas Law Firm, LLC
26   Ray M. Vargas, II
27   Albuquerque, NM
1   for Petitioners

2   Office of the Secretary of State
3   Dylan Kenneth Lange, General Counsel
4   Santa Fe, NM

5   for Respondent

6   InAccord, P.C.
7   Daniel A. Ivey-Soto
8   Albuquerque, NM

9   for Amicus Curiae
 1                                         OPINION

 2   BOHNHOFF, Judge.

 3   {1}     In this case, we address the constitutionality of legislation that staggers

 4   retention elections for New Mexico district and metropolitan court judges. In

 5   November 2020, New Mexico voters approved an amendment to Article XX,

 6   Section 3 of the New Mexico Constitution that authorized the Legislature to enact

 7   legislation “to . . . stagger the election of officers for a particular state, county or

 8   district office throughout the state.” N.M. Const. art. XX, § 3(C). In early 2021, the

 9   Legislature passed and the Governor approved Senate Bill 266, which amended

10   NMSA 1978, Sections 1-26-5 and -6 (2021), to provide for staggered retention

11   elections of district court and metropolitan court judges, respectively. S.B. 266, 55th

12   Leg.,               1st               Sess.                (N.M.                 2021),

13   https://nmlegis.gov/Sessions/21%20Regular/final/SB0266.pdf. Petitioners, sitting

14   district and metropolitan court judges and their association, brought this mandamus

15   proceeding to challenge the constitutionality of this legislation. Petitioners contend

16   that Article VI, Section 33 of the New Mexico Constitution mandates that retention

17   elections of all district and metropolitan court judges must be held at the same time,

18   and as the more specific provision, it controls over Article XX, Section 3. Following

19   oral argument on December 2, 2021, we denied the petition, concluding that
 1   amended Article XX, Section 3 authorized the Legislature to stagger the retention

 2   election cycles for district and metropolitan court judges. We issue this opinion to

 3   explain our reasoning.

 4   I.    JURISDICTION

 5   {2}   This Court has original jurisdiction to hear petitions for writs of mandamus.

 6   N.M. Const. art. VI, § 3. Mandamus is a proper remedy to test the constitutionality

 7   of a statute when the petitioner has no “plain, speedy, [or] adequate remedy at law.”

 8   Bartlett v. Cameron, 2014-NMSC-002, ¶ 8, 316 P.3d 889 (internal quotation marks

 9   and citation omitted); State ex rel. Sego v. Kirkpatrick, 1974-NMSC-059, ¶ 6, 86

10   N.M. 359, 524 P.2d 975. Mandamus may be used in appropriate circumstances to

11   “prohibit unconstitutional official action.” State ex rel. Sugg v. Toulouse Oliver,

12   2020-NMSC-002, ¶ 7, 456 P.3d 1065 (internal quotation marks and citation

13   omitted). Petitioners grounded their request for mandamus relief on the fact that,

14   based on the current language of Sections 1-26-5 and -6, Respondent would take

15   action in the near future to place district and metropolitan court judges on the 2022

16   general election ballot, action which otherwise would be unauthorized. Respondent

17   does not contest jurisdiction. We agree that our jurisdiction was properly invoked to

18   address the constitutionality of Respondent’s contemplated action.




                                              2
 1   II.   BACKGROUND

 2   {3}   Prior to 1988, “our Constitution required partisan election of the entire

 3   judiciary, with the governor filling judicial vacancies by appointment.” State ex rel.

 4   Richardson v. Fifth Jud. Dist. Nominating Comm’n, 2007-NMSC-023, ¶ 16, 141

 5   N.M. 657, 160 P.3d 566 (citations omitted); accord State ex rel. King v. Raphaelson,

 6   2015-NMSC-028, ¶ 6, 356 P.3d 1096. At that time, Article XX, Section 4 of the

 7   New Mexico Constitution provided that, following the governor’s appointment of a

 8   district judge to fill a vacancy, “such appointee shall hold such office until the next

 9   general election. His successor shall be chosen at such election and shall hold his

10   office until the expiration of the original term.” (Emphasis added.) State ex rel.

11   Swope v. Mechem, 1954-NMSC-011, ¶ 22, 58 N.M. 1, 265 P.2d 336, construed this

12   provision to reflect an intent that the terms of all district judges would be uniform.

13   That is, the terms of all district judges throughout the State would end at the same

14   time every six years, regardless of when or whether the seat became vacant or newly

15   occupied, and consequently all district judges would be subject to re-election at the

16   same time:

17         [The last sentence of Article XX, Section 4] applies to all vacancies
18         following an incumbent; assuming the death of an incumbent in the
19         office of . . . district judge, there can be no doubt that the appointee or
20         his successor elected at the general election following his appointment
21         serves only until the termination date of the term of the original
22         incumbent.
                                               3
 1                  This means that, under all equations of vacancy in these offices,
 2         . . . the terms of district judges . . . will begin and end at the same time.

 3   Swope, 1954-NMSC-011, ¶¶ 21-22.

 4   {4}   New Mexico’s system for selecting its judges underwent major revision in

 5   1988. In that year,

 6         the Constitution was amended to institute a merit selection system, in
 7         which the governor now fills judicial vacancies by appointment from a
 8         list of applicants who are evaluated on a variety of merit-based factors
 9         and recommended by a judicial nominating commission. N.M. Const.
10         art. VI, §§ 35-37. The appointed judge is then subject to one partisan
11         election in the next general election, after which he or she is subject to
12         nonpartisan retention election, requiring a fifty-seven percent
13         supermajority to be retained in office. N.M. Const. art. VI, § 33.

14   Fifth Jud. Dist. Nominating Comm’n, 2007-NMSC-023, ¶ 16 (footnote omitted).

15   {5}   Article VI, Section 35, which addresses the appointment and initial election

16   of appellate judges, provides that “[a]ny person appointed [as a Supreme Court

17   justice or Court of Appeals judge] shall serve until the next general election. That

18   person’s successor shall be chosen at such election and shall hold the office until the

19   expiration of the original term.” We have held that pursuant to Article VI, Section

20   36, which states that “[e]ach and every provision of Section 35 of Article [VI] of this

21   constitution shall apply to the district judges nominating committee,” the foregoing

22   language in Article VI, Section 35 is applicable to district court judges. Raphaelson,

23   2015-NMSC-028, ¶ 13 (internal quotation marks and citation omitted). We now


                                                4
 1   similarly conclude that pursuant to Article VI, Section 37, which provides that

 2   “[e]ach and every provision of Section 35 of Article [VI] of this constitution shall

 3   apply to the metropolitan court judicial nominating committee,” that language in

 4   Article VI, Section 35 also is applicable to metropolitan court judges.

 5   {6}   In Raphaelson, this Court addressed whether, under the 1988 amendments to

 6   Article VI of our Constitution, a district court judge elected in a partisan election is

 7   subject to retention in the sixth1 year of his or her predecessor judge’s term or in the

 8   sixth year following the partisan election in which he or she was first elected.

 9   Raphaelson, 2015-NMSC-028, ¶ 1. The Court observed that in Swope, 1954-NMSC-

10   11, ¶ 22, it had concluded that under Article XX, Section 4, “the terms for all district

11   court judges were designed to be on the same schedule, beginning and ending at the

12   same time every six years regardless of when or whether the seat became vacant or

13   newly occupied.” Raphaelson, 2015-NMSC-028, ¶ 23. The Court noted that “[t]he

14   language of former Article XX, Section 4 is substantially similar to the language of

15   current Article VI, Section 35.” Id. ¶ 25. The Court then reasoned that Article VI,

16   Sections 33, 35, and 36 should be given the same construction as Article XX, Section

17   4:


           1
             Article VI, Subsections 33(C) and (D) prescribe six- and four-year terms for
     district court judges and metropolitan court judges, respectively.

                                                5
 1                The Swope opinion encapsulates the common understanding and
 2         interpretation of terms of office for district judges, not only at the time,
 3         but up to the successful amendment of the Constitution in 1988. In light
 4         of this Court’s clear holding in Swope, the framers of the 1988
 5         amendments had a choice. They could have altered the definition of a
 6         term of office . . . . But they did not do so. Far from a change in
 7         direction, the 1988 amendments enshrine the same understanding and
 8         interpretation as Swope.

 9   Raphaelson, 2015-NMSC-028, ¶ 27; see also id. ¶ 31. The Court also reiterated the

10   public purpose, previously noted in Swope, 1954-NMSC-011, ¶ 22, served by this

11   approach to judicial elections: “It fosters consistency and uniformity thereby

12   avoiding confusion in the electorate. Both judges and the people who will sit in

13   judgment of their performance know exactly when that opportunity arises—and

14   when to focus on that performance—every six years across the state.” Raphaelson,

15   2015-NMSC-028, ¶ 30.

16   {7}   By 2019, however, the wisdom of continued adherence to a policy of a

17   uniform date for the retention election of all district and metropolitan judges was

18   being questioned. The impetus for revisiting the issue was the increase in the number

19   of district judges in some judicial districts as well as the number of metropolitan

20   judges in Bernalillo County, the State’s only metropolitan court, and the impact that

21   those numbers had on election ballots. In 2014, for example, the Bernalillo County

22   general election ballot included twenty district judges and twelve metropolitan

23   judges who were subject to retention election. N.M. Sec’y of State, Canvass of
                                                6
 1   Results of General Election Held on November 4, 2014 – State of New Mexico.2 In

 2   2018, the County’s general election ballot included eighteen metropolitan court

 3   judges who were subject to retention election, and in 2020 the ballot included

 4   seventeen district court judges who were subject to retention election. N.M. Sec’y

 5   of State, Canvass of Results of General Election Held on November 6, 2018 – State

 6   of New Mexico;3 N.M. Sec’y of State, Canvass of Results of General Election Held

 7   on November 3, 2020 – State of New Mexico.4 In theory, in 2026, twenty-seven

 8   district court judges and nineteen metropolitan court judges could be on the County’s

 9   general election ballot. This development, which would contribute to lengthier

10   ballots printed with smaller fonts, generated concern among legislators and election

11   administrators. See, e.g., Verified Response of the Secretary of State filed herein at

12   2 (“[V]oting is very different today than it was in 1954. Now ballot crowding, voter

13   fatigue, and high costs of elections are the major concerns of every election



           2
             Available at https://www.sos.state.nm.us/voting-and-elections/election-
     results/past-election-results-2014/ (last visited April 22, 2022) (follow the “2014
     Statewide General Election Results Statewide Summary” hyperlink).
           3
             Available at https://www.sos.state.nm.us/voting-and-elections/election-
     results/past-election-results-2018/ (last visited April 22, 2022) (follow the “2018
     General Election Results Statewide Summary” hyperlink).
           4
             Available at https://www.sos.state.nm.us/voting-and-elections/election-
     results/election-results-2020/ (last visited April 22, 2022) (follow the “2020 General
     Election Candidate Summary Results Report” hyperlink).

                                               7
 1   administrator . . . .”); Brief of Amicus Curiae Legislative Sponsors at 29-30, State

 2   ex rel. Sommer v. Oliver, S-1-SC-37785 (N.M. July 18, 2019) (discussing prospect

 3   that absent staggered retention elections for district and metropolitan court judges,

 4   the addition of forty-six retention questions to the Bernalillo County general election

 5   ballot every twelve years could “have the potential to overwhelm voters”).

 6   {8}    The Legislature attempted to address these concerns in 2019 when it passed

 7   and the Governor approved House Bill 407, which included the Nonpartisan Judicial

 8   Retention Act, codified at NMSA 1978, §§ 1-26-1 to -6 (2019, amended 2021). H.B.

 9   407,         54th         Leg.,          1st        Sess.         (N.M.          2019),

10   https://nmlegis.gov/Sessions/19%20Regular/final/HB0407.pdf. That Act generally

11   provided for staggered retention elections of Supreme Court justices and Court of

12   Appeals, district court, and metropolitan court judges. In particular, Section 1-26-

13   5(B) (2019) provided:

14                 Terms of office for positions on the district court in each judicial
15          district shall be staggered, as follows:

16                      (1) the term of office for division 1 and for every third
17          division number thereafter shall expire in 2020 and every six years
18          thereafter;

19                        (2) the term of office for division 2 and for every third
20          division number thereafter shall expire in 2022 and every six years
21          thereafter; and



                                                8
 1                     (3) the term of office for division 3 and for every third
 2         division number thereafter shall expire in 2024 and every six years
 3         thereafter.

 4   In similar manner, Section 1-26-6(B) (2019) provided for staggering the expiration

 5   of the terms of office of metropolitan court judges in 2022 and 2024 and every four

 6   years thereafter.

 7   {9}   Soon thereafter, certain district and metropolitan court judges brought a

 8   mandamus action challenging the constitutionality of Sections 1-26-5 and -6 (2019)

 9   as impermissibly extending their terms of office. See Verified Petition for Writ of

10   Mandamus, State ex rel. Sommer v. Oliver, S-1-SC-37785 (N.M. July 2, 2019). In

11   Sugg, 2020-NMSC-002, ¶¶ 1, 13, we agreed with the petitioning judges and found

12   that the statutes were unconstitutional.5 However, in that case the constitutional

13   infirmity at issue was not grounded in the conflict between the mandate of uniform

14   judicial elections found in Article VI, Sections 33 and 35, and the legislation’s

15   provision for staggering those elections, see id. ¶ 11, and we therefore had no

16   occasion to revisit Swope or Raphaelson. Rather, “the narrow but important

17   question” that we addressed was the Legislature’s authority to alter terms of office


           5
             In Sugg, 2020-NMSC-002, we also addressed and upheld related petitions
     challenging, on the same grounds, the constitutionality of other provisions of House
     Bill 407 that provided for staggered elections of county commissioners, other county
     officers, and district attorneys by altering the terms of those offices.

                                              9
 1   and thus election cycles that are established by the Constitution: “whether the

 2   challenged provisions of HB 407, in delaying [the p]etitioners’ election cycles and

 3   extending—either expressly or . . . by necessary implication—their term limits,

 4   exceeded the Legislature’s authority.” Sugg, 2020-NMSC-002, ¶ 11. Following

 5   extensive discussion of case law from other jurisdictions, see id. ¶¶ 13-22, we

 6   concluded that, whether characterized as extending terms or deferring elections,

 7   Sections 1-26-5 and -6 (2019) were unconstitutional:

 8         As to the petitioning judges . . . , the Legislature’s attempts to modify
 9         their election cycles contravened clear and unambiguous constitutional
10         mandates. Specifically, in requiring district and metropolitan court
11         judges to face retention or rejection at general elections every sixth and
12         fourth year, respectively, the framers of our Constitution evinced a clear
13         intent to establish outer time limits by which retention elections for
14         these classes of judges must be held.

15   Sugg, 2020-NMSC-002, ¶ 20 (internal quotation marks and citation omitted). We

16   nevertheless suggested the Legislature could resolve the problem by proposing a

17   constitutional amendment that would authorize the invalidated legislation:

18   “Assuming, as appears to be the case, that the Legislature wishes to pursue the

19   election-related policy goals sought to be effectuated through the portions of HB 407

20   that we strike down today, it is its prerogative to propose, and the voters[’] to adopt,

21   a constitutional amendment to that end.” Id. ¶ 23.




                                               10
 1   {10}     The Court’s invitation was accepted. In its 2020 session, the Legislature

 2   adopted House Joint Resolution 8, which proposed to amend Article XX, Section 3

 3   of the Constitution by, among other changes, adding the following language as part

 4   of Subsection C:

 5            The term of a state, county or district officer may be adjusted by law to
 6            align or stagger the election of officers for a particular state, county or
 7            district office throughout the state. Any such adjustment shall require a
 8            legislative finding that the adjustment is to provide for consistency in
 9            the timing of elections for that office or to balance the number of offices
10            appearing on the ballot.

11   H.J.R.         8,       54th       Leg.,          2nd     Sess.       (N.M.        2020),

12   https://nmlegis.gov/Sessions/20%20Regular/final/HJR08.pdf. Thereafter, at the

13   November general election, the voters adopted this amending language by a margin

14   of 503,308 in favor to 277,744 against. Canvass of Returns of General Election Held

15   on November 3, 2020 – State of New Mexico, supra.

16   {11}     Finally, in 2021, the Legislature passed and the Governor approved Senate

17   Bill 266, which amended Sections 1-26-5 and -6 (2019). S.B. 266. The legislation

18   re-adopted nearly verbatim the language of Sections 1-26-5(B) and -6(B),6 quoted




              6
            The only differences between the 2019 and 2021 versions of these two
     sections are that the years of the expiring terms were updated in the 2021
     amendment.

                                                  11
 1   above. Section II, paragraph 9, supra. The legislation also included, as a temporary

 2   provision that was not codified, the following legislative finding:

 3                Pursuant to Article 20, Section 3 of the constitution of New
 4          Mexico, the legislature finds that the judicial term adjustments provided
 5          for district court judges in Section 1 of this 2021 act and for
 6          metropolitan court judges in Section 2 of this 2021 act are needed to:

 7                 A.     balance the number of judicial positions appearing on the
 8          ballot in any one election cycle;

 9                B.   enable more effective evaluation of judges by the judicial
10          performance evaluation commission; and

11                 C.   create greater continuity of judges at the trial court level
12          by not having all judges up for judicial retention in the same election
13          cycle.

14   S.B. 266, § 3.

15   III.   PETITIONERS’ ARGUMENT

16   {12}   Petitioners’ argument is straightforward. Article VI, Section 33 of the New

17   Mexico Constitution, as construed by Raphaelson, 2015-NMSC-028, ¶ 28,

18   specifically requires that retention elections of all district judges statewide occur at

19   the same time. Article XX, Section 3, as amended in 2020, generally authorizes the

20   Legislature to stagger the dates of elections of district officers. If district and

21   metropolitan court judges are “district officers” within the meaning of Article XX,

22   Section 3, then the two provisions are in conflict. Citing the principle of

23   constitutional construction that, where two constitutional provisions are in
                                               12
 1   irreconcilable conflict, the general provision must yield to the specific provision,

 2   Petitioners assert that Article VI, Section 33 must control district and metropolitan

 3   court judge retention elections, and as a result Sections 1-26-5 and -6 are

 4   unconstitutional.

 5   IV.    PRINCIPLES FOR RESOLVING                        CONFLICTS          BETWEEN
 6          CONSTITUTIONAL PROVISIONS

 7   {13}   The primary goal of our interpretation of the Constitution is to identify and

 8   give effect to the intent of its framers and the electorate. State v. Ameer, 2018-

 9   NMSC-030, ¶ 9, 458 P.3d 390; see also Greene v. Esquibel, 1954-NMSC-039, ¶ 29,

10   58 N.M. 429, 272 P.2d 330 (“[T]he polestar in the construction of Constitutions is

11   the intention of the makers and adopters.”). In Asplund v. Alarid, this Court noted

12   the challenge in discerning intent when constitutional provisions are in conflict:

13          Acts passed which conflict with the Constitution are invalid. But the
14          Constitution itself may be amended in the manner provided by it; and
15          when an amendment has been duly made, it becomes as much a part of
16          the Constitution as any other part thereof. It can hardly be asserted that
17          one part of the Constitution is unconstitutional, because it is not in
18          perfect accord with another part of the same instrument.

19   1923-NMSC-079, ¶ 11, 29 N.M. 129, 219 P. 786 (internal quotation marks and

20   citation omitted). Prior decisions of this Court have articulated several principles to

21   address this situation and construe constitutional provisions which are claimed to be

22   in conflict.


                                               13
 1   {14}   First, if possible we will construe constitutional provisions in a harmonious

 2   manner that will avoid any conflict. Hem v. Toyota Motor Corp., 2015-NMSC-024,

 3   ¶ 23, 353 P.3d 1219; accord State ex rel. League of Women Voters v. Advisory

 4   Comm., 2017-NMSC-025, ¶ 19, 401 P.3d 734.

 5   {15}   Second, where a constitutional amendment conflicts with a pre-existing

 6   provision of the Constitution, and one provision “is not readily identifiable as the

 7   more specific of the two” provisions, the later provision governs “‘as the latest

 8   expression of the sovereign will of the people, and as an implied modification pro

 9   tanto of the original provision.’” City of Albuquerque v. N.M. State Corp. Comm’n,

10   1979-NMSC-095, ¶ 6, 93 N.M. 719, 605 P.2d 227 (quoting Asplund, 1923-NMSC-

11   079, ¶ 11); see also Denish v. Johnson, 1996-NMSC-005, ¶ 29, 121 N.M. 280, 910

12   P.2d 914 (same).

13   {16}   Third, and as a qualification to the second principle of recency, if one

14   provision is identifiable as the more specific of the two, “‘the specific section

15   governs over the general regardless of priority of enactment.’” Denish, 1996-

16   NMSC-005, ¶ 29 (emphasis added) (quoting N.M. State Corp. Comm’n, 1979-

17   NMSC-095, ¶ 5). The rationale for the general/specific rule is that the enacting body

18   “is presumed not to have intended a conflict between two [provisions] and because

19   [its] attention is more particularly directed to the relevant subject matter in


                                              14
 1   deliberating upon the special law.” State v. Santillanes, 2001-NMSC-018, ¶ 7, 130

 2   N.M. 464, 27 P.3d 456 (internal quotation marks and citation omitted).7

 3   {17}   In New Mexico, the general/specific rule of constitutional construction can be

 4   traced to statutory construction principles. See N.M. State Corp. Comm’n, 1979-

 5   NMSC-095, ¶5 (citing State v. Blevins, 1936-NMSC-052, ¶ 7, 40 N.M. 367, 60 P.2d

 6   208; Saiz v. City of Albuquerque, 1971-NMCA-101, ¶ 9, 82 N.M. 746, 487 P.2d 174,

 7   overruled on other grounds by Galvan v. City of Albuquerque, 1975-NMSC-005, ¶

 8   14, 87 N.M. 235, 531 P.2d 1208; Santa Fe Downs, Inc. v. Bureau of Revenue, 1973-

 9   NMCA-064, ¶ 11, 85 N.M. 115, 509 P.2d 882); see also Fifth Jud. Dist. Nominating

10   Comm’n, 2007-NMSC-023, ¶ 17 (“[R]ules of statutory construction . . . apply

11   equally to constitutional construction.”); Postal Fin. Co. v. Sisneros, 1973-NMSC-

12   029, ¶ 8, 84 N.M. 724, 507 P.2d 785 (“The usual principles governing the

13   construction of statutes also apply to the interpretation of constitutions.”).



            7
             While three decisions of this Court have articulated the rule that the specific
     constitutional provision prevails over the general one, in none of these cases has the
     rule actually been applied. In New Mexico State Corp. Commission, neither of the
     two provisions in question could be characterized as more specific than the other,
     and the conflict was resolved instead on the basis of the principle of recency. 1979-
     NMSC-095, ¶ 6. In Denish, the two provisions at issue were not irreconcilable and
     could be construed in a harmonious manner. 1996-NMSC-005, ¶¶ 30-33. And in
     League of Women Voters, the two conflicting provisions again were resolved on the
     basis of the principle of recency. 2017-NMSC-025, ¶ 23.

                                               15
 1   {18}   The general/specific rule is subject to an exception: “[T]o the extent of any

 2   necessary repugnancy between them, the special statute, or the one dealing with the

 3   common subject matter in a minute way, will prevail over the general statute, unless

 4   it appears that the legislature intended to make the general act controlling.” Blevins,

 5   1936-NMSC-052, ¶ 7 (emphasis added) (internal quotation marks and citation

 6   omitted); see also Santillanes, 2001-NMSC-018, ¶ 7 (“[I]f two statutes dealing with

 7   the same subject conflict, [then] the more specific statute will prevail over the more

 8   general statute absent a clear expression of legislative intent to the contrary.”

 9   (emphasis added)). More generally, we have noted that

10          the general/specific statute rule should not be applied in a rigid,
11          mechanistic fashion. . . . [T]he general/specific statute rule is merely a
12          tool of statutory interpretation and is not an end to itself. The
13          general/specific statute rule should not be applied in a manner that
14          ignores . . . the overall goal of statutory construction to ascertain and
15          give effect to the intent of the Legislature.

16   Id. ¶ 17 (internal quotation marks and citations omitted).

17   {19}   The same considerations that underlie adoption of the clear intent exception

18   to the general/specific rule of statutory construction counsel its adoption in the

19   context of constitutional construction. See Block v. Vigil-Giron, 2004-NMSC-003, ¶

20   4, 135 N.M. 24, 84 P.3d 72 (“[O]ur primary goal is to give effect to the intent of the

21   Legislature which proposed [the constitutional provision] and the voters of New

22   Mexico who approved it.”). If evidence indicates that the purpose of a later-adopted
                                               16
 1   constitutional provision, whether general or specific, was to accomplish an implicit

 2   repeal of an earlier provision, we will give effect to the later-adopted provision. Cf.

 3   Galvan, 1975-NMSC-005, ¶ 11 (noting that “repeals by implication,” while not

 4   favored, “will be declared where the last statute is so broad in its terms and so clear

 5   and explicit in its words as to show it was intended to cover the whole subject, and

 6   therefore to displace the prior statute” (internal quotation marks and citation

 7   omitted)).


 8   V.     THE 2020 AMENDMENT TO ARTICLE XX, SECTION 3
 9          IMPLICITLY REPEALED ARTICLE VI, SECTION 33’S
10          REQUIREMENT THAT ALL DISTRICT AND METROPOLITAN
11          COURT JUDGES STAND FOR RETENTION ELECTION AT THE
12          SAME TIME

13   {20}   How do these principles inform our analysis of the constitutionality of

14   Sections 1-26-5 and -6? Initially, we consider whether “district officer,” as used in

15   Article XX, Section 3(C), encompasses district and metropolitan court judges.

16   Judges hold public offices and thus are public officers as opposed to employees. See

17   N.M. Const. art. VI, § 19 (barring Supreme Court justices and Court of Appeals,

18   district, and metropolitan court judges from holding any office other than a judicial

19   office); Perea v. Bd. of Torrance Cnty. Comm’rs, 1967-NMSC-056, ¶ 8, 77 N.M.

20   543, 425 P.2d 308 (outlining the characteristics of a public officer and stating that

21   judges are public and judicial officers); see generally 63C Am. Jur. 2d Public

                                               17
 1   Officers and Employees §§ 9, 19 (2018) (stating that judges are public and judicial

 2   officers). In New Mexico, district court judges hold office within specific judicial

 3   districts, N.M. Const. art. VI, § 12. Similarly, metropolitan court judges hold their

 4   offices within a “metropolitan court district.” N.M. Const. art. VI, § 38; NMSA

 5   1978, § 34-8A-1 (2010). “It is presumed that words appearing in a constitution have

 6   been used according to their plain, natural, and usual signification and import.”

 7   Clark v. Mitchell, 2016-NMSC-005, ¶ 12, 363 P.3d 1213 (internal quotation marks

 8   and citation omitted). We conclude that district court judges and metropolitan court

 9   judges are district officers within the meaning of Article XX, Section 3. As a result,

10   Article VI, Sections 33, 35, 36, and 37, and Article XX, Section 3 irreconcilably

11   conflict and cannot be harmonized: Article XX, Section 3 authorizes staggering of

12   terms contrary to this Court’s interpretation of Article VI, Sections 33, 35, 36, and

13   37 as requiring all district and metropolitan court judges to stand for retention at the

14   same time. See Raphaelson, 2015-NMSC-028, ¶¶ 28, 31; Swope, 1954-NMSC-011,

15   ¶ 22. Because Article VI, Section 33 focuses solely on judicial retention elections, it

16   is the more specific of the two provisions, and therefore in the absence of clear intent

17   to the contrary its provisions would control.

18   {21}   The succession of legislative and judicial developments during the recent past

19   as described above is evidence of an intent that the 2020 amendment to Article XX,


                                               18
 1   Section 3 controls over the requirement in Article VI, Sections 33, 35. 36, and 37,

 2   as interpreted by this Court, that all district and metropolitan court judges must stand

 3   for retention election at the same time.

 4          In the interpretation of a statute, changes made by the act in the previous
 5          state of the law may be given consideration. Indeed, one of the
 6          recognized rules of construction of statutes is to look to the state of the
 7          law when the statute was enacted in order to see for what it was intended
 8          as a substitute.

 9   Bettini v. City of Las Cruces, 1971-NMSC-054, ¶ 12, 82 N.M. 633, 485 P.2d 967

10   (internal quotation marks and citation omitted); see, e.g., Clark, 2016-NMSC-005, ¶

11   16 (relying on “the history and context of Article VI, Section 33” of the New Mexico

12   Constitution to conclude that it did not reflect “any intent by the framers to prohibit

13   nonretained judges from applying for and being appointed to judicial vacancies”);

14   Vigil-Giron, 2004-NMSC-003, ¶ 10 (“Finally, any uncertainty as to the legislative

15   intent behind the constitutional provision is removed by the implementing

16   legislation, enacted . . . immediately following the adoption of the constitutional

17   provision.”). See generally Raphaelson, 2015-NMSC-028, ¶ 22 (“The historical

18   purposes of the constitutional provision are instructive in determining the obvious

19   spirit . . . utilized in [its drafting].” (alterations in original) (internal quotation marks

20   and citation omitted)).




                                                  19
 1   {22}   In particular, statutory changes—and thus, pursuant to the foregoing

 2   authority, a constitutional amendment—may be interpreted in light of court

 3   decisions that prompted the amendment. See, e.g., Trujillo v. Trujillo, 1986-NMCA-

 4   052, ¶ 21, 104 N.M. 379, 721 P.2d 1310 (“The statute [narrowing the scope of

 5   tavernkeeper liability regarding alcohol sales to potentially intoxicated persons] was

 6   an obvious response to Lopez [v. Maez, 1982-NMSC-103, 98 N.M. 625, 651 P.2d

 7   1269], . . . [and w]e would contravene legislative intent were we to interpret the

 8   statute as broadening the scope of tavernkeeper’s liability.”), implicitly overruled on

 9   other grounds as recognized in Mendoza v. Tamaya Enters., Inc., 2010-NMCA-074,

10   ¶ 20, 148 N.M. 534, 238 P.3d 903; Feminist Women’s Health Ctr. v. Codispoti, 821

11   P.2d 1198, 1202 (Wash. 1991) (en banc) (construing statute regarding insurance

12   proceeds exemptions in light of court decisions that preceded its amendment); cf.

13   Brown v. Shell Oil Co., 339 N.W.2d 709, 711 (Mich. App. 1983) (“Amending

14   legislation should be liberally construed so as to correct defects in predecessor

15   statutes.”).

16   {23}   In 2019, the Legislature enacted Sections 1-26-5 and -6 (2019) as part of an

17   attempt to address concerns about “ballot integrity” and “voter fatigue” by

18   staggering the terms of district and metropolitan court judges along with other

19   officials. See Brief of Amicus Curiae Legislative Sponsors at 29-30, State ex rel.


                                               20
 1   Sommer v. Oliver, S-1-SC-37785 (N.M. July 18, 2019). In 2020, in Sugg, 2020-

 2   NMSC-002, ¶ 23, we invalidated the 2019 legislation for lack of constitutional

 3   authorization, but invited the Legislature to propose and submit to the voters an

 4   amendment to the Constitution that would authorize such staggered elections. The

 5   following year, the Legislature passed House Joint Resolution 8, and the voters

 6   subsequently approved the amendment to Article XX, Section 3. In 2021, the

 7   Legislature with the Governor’s approval amended Sections 1-26-5 and -6 (2019) to

 8   reinstate the provisions for staggered elections of district and metropolitan court

 9   judges. Granted, the Legislature could have made its intent unmistakable by

10   expressly stating in the amendatory language of Article XX, Section 3 that it applied

11   to district and metropolitan court judges. This sequence of events nevertheless

12   reflects with sufficient and reasonable clarity that the 2020 amendment to Article

13   XX, Section 3 was intended to implicitly repeal the requirement in Article VI,

14   Sections 33, 35, 36, and 37, that all district and metropolitan court judges stand for

15   retention at the same time. We therefore hold that Article XX, Section 3 authorizes

16   the Legislature to stagger the retention terms of district and metropolitan court

17   judges and there is no other constitutional bar to such staggering.




                                              21
 1   VI.    CONCLUSION

 2   {24}   Article XX, Section 3 of the New Mexico Constitution, as amended by the

 3   voters in 2020, authorized the Legislature to amend Sections 1-26-5 and -6 (2019)

 4   to stagger retention elections for district and metropolitan court judges. Accordingly,

 5   the petition for writ of mandamus is denied.

 6   {25}   IT IS SO ORDERED.

 7
 8                                                  HENRY M. BOHNHOFF, Judge
 9                                                  Retired, sitting by designation

10   WE CONCUR:


11
12   MICHAEL E. VIGIL, Justice


13
14   BRIANA H. ZAMORA, Justice


15
16   J. MILES HANISEE, Chief Judge
17   Sitting by designation


18
19   RICHARD C. BOSSON, Justice,
20   Retired, sitting by designation




                                               22